Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Supplemental Non-Final Office Action to replace the OA mailed on 07/09/21
Allowable Subject Matter
Claims 1-6, 8, 12, 20-27 are allowed.
Claims 1-6, 8, 12 are allowed because the prior art fail to teach a distributed lighting and
sensing system for controlled environment agriculture (CEA) in a growing area space
defined by three orthogonal axes including a first axis (x) along a width of the growing
area space, a second axis (y) along a length of the growing area space, and a third axis
(z) along a height of the growing area space, the system comprising: a lighting system,
comprising:
a first lighting fixture at a first position (x1, y1) in a plane defined by the first axis and the
second axis of the growing area space and at a first height (zlight) along the third axis of
the growing area space; and
a second lighting fixture at a second position (x2, y2) in the plane defined by the first
axis and the second axis of the growing area space and at the first height (zlight) along
the third axis of the growing area space,
wherein the first position (x1, y1) of the first lighting fixture at the first height (zlight) and
the second position (x2, y2) of the second lighting fixture at the first height (zlight) define
Application/Control Number: 17/216,291 Page 3
Art Unit: 2855
a multidimensional grid of nodes in the growing area space at which the lighting system

communications access to respective nodes of the multidimensional grid of nodes; and
a sensing system, comprising:
a first sensor and a second sensor situated at or near a first node (x1, y1, z1 of the
multidimensional grid of nodes, the first sensor and the second sensor coupled to the
first lighting fixture to receive the at least one of operating power or
network communication access from the first lighting fixture; and
a third sensor and a fourth sensor situated at or near a second node (x2, y2, 21) of the
multidimensional grid of nodes, the second third sensor and the fourth sensor coupled
to the second lighting fixture to receive the at least one of operating power or network
communication access from the second lighting fixture, wherein: z1 and z2 are different;
and
at least the first sensor and the third sensor are different, in combination with the
remaining limitations of claims 2-6, 8, 12.
Claims 20-27 are allowed because the prior art fail to teach a distributed sensing
system comprising:
a plurality of integrated sensor assemblies distributed at a plurality of nodes along at
least one axis in an agricultural environment, wherein:
the at least one axis is defined with respect to a spatial origin corresponding to at least
one of a corner of the agricultural environment, a plant in the agricultural environment, a
lighting fixture in the agricultural environment, or a control system in the agricultural
environment;
each node of the plurality of nodes is positioned at an indexed location defined by a
corresponding distance along the at least one axis with respect to the spatial origin;
each of the integrated sensor assemblies of the plurality of integrated sensor
assemblies has at least two sensors;
at least two integrated sensor assemblies of the plurality of the integrated sensor
assemblies have at least one different sensor; and
at least one integrated sensor assembly of the plurality of integrated sensor assemblies
includes:
a visible light sensor; and an infrared leaf temperature sensor, in combination with the
remaining limitations of claims 21-27.
Election/Restrictions
Claims 13-19 and 28-34 are withdrawn from further consideration pursuant to 37 CFR
1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or
linking claim. Applicant timely traversed the restriction (election) requirement in the reply
filed on 06/15/21 and 06/24/21.
Applicant states that restriction of Inventions II and III is in error.
This argument is not persuasive.
Invention Il (claims 13-19) is not directed to a distributed lighting system, as required by Invention | (originally filed claims 1-12). Invention Il has distributed sensors with intervals defined by different pitches, not required by Invention I. Invention I requires a multidimensional grid of nodes, not required by Invention II.
Invention Ill (claims 28-34) is not directed to a distributed lighting system, as required by
Invention I (originally filed claims 1-12). Invention III has distributed sensors
with intervals defined by different pitches, not required by Invention I. 
Although a plurality of lighting fixtures are claimed in claim 31, they are not defining lighting fixtures at a multidimensional grid of nodes at which the lighting system provides at least one of the operational power or network communication, as stated in claim 1 of Invention I.
Added 08/10/21:
Applicant's election with traverse of Invention I in the reply filed on 07/09/21 is
acknowledged. The traversal is on the ground(s) that that restriction of Inventions II and
Ill is in error. Applicant states that Examiner did not discuss independence of the
Inventions and did not establish that there would be a serious burden.
This is not found persuasive because:
Invention I is directed to a distributed lighting and sensing system and requires a
multidimensional grid of nodes wherein the first sensor and a second sensor are
situated at a first node and coupled to the first lighting fixture, the third sensor
and the fourth sensor are situated at a second node and coupled to the second
lighting fixture, not required by Inventions II and III.
Invention Il, claims 13-19, is directed to a distributed sensing system, wherein the
integrated sensors are not required to be coupled to the lighting fixtures. Invention II
also requires intervals defined by pitches, not required by Invention I. Invention II 
does not require a distributed lighting system coupled to sensors.
Invention Ill, claims 28-29, is directed to a distributed sensing system, comprising a first
subset of sensors and second subset of sensors distributed at the intervals defined by
pitches. Invention III does not require distributed lighting. Invention III claims a plurality
of lighting system (dependent claim 31) but does not require a distributed lighting
as claimed in Invention I. 
Therefore, the Inventions are independent and distinct, since they directed to different mode of operation in that Inventions II and III would not require a distributed lighting system and the lighting fixtures with respect to the particular multidimensional grid of nodes of Invention I. See MPEP 808.01.
Therefore, Inventions II and III, although having the same classification, would require a
Different/ additional search, as opposed to Invention I. See MPEP 808.02.
Therefore, the requirement is still deemed proper and is therefore made FINAL.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number
is (571)272-2253. The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see hitp://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/
Primary Examiner, Art Unit 2855
August 10, 2021